 



Exhibit 10(b)

BANKNORTH GROUP, INC.

AMENDED AND RESTATED SEVERANCE AGREEMENT

     This Amended and Restated Severance Agreement (this “Agreement”) is made
and entered into as of the 1st day of January, 2004, by and between Banknorth
Group, Inc. (the “Company”) and      (the “Executive”);

W I T N E S S E T H:

     WHEREAS, the Company and the Executive are parties to a certain Amended and
Restated Severance Agreement dated January 1, 2003 (as amended, the “Prior
Agreement”); and

     WHEREAS, the Company and the Executive wish to amend and restate the Prior
Agreement in its entirety as hereinafter set forth;

     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Executive hereby agree, and amend and restate the Prior Agreement in its
entirety, as follows:

1. Definitions

     (a)  Accrued Benefits means:



       (i) All salary earned or accrued through the date the Executive’s
employment is terminated;

 



--------------------------------------------------------------------------------



 





       (ii) reimbursement for any and all monies advanced in connection with the
Executive’s employment for reasonable and necessary expenses incurred by the
Executive through the date the Executive’s employment is terminated;    
     (iii) any and all other compensation previously earned by the Executive and
deferred under or pursuant to any deferred compensation plan or plans of the
Company then in effect together with any interest or deemed earnings thereon;  
       (iv) any bonus earned by the Executive for a Year or other performance
period ending prior to the Year or other performance period in which employment
terminates, but not yet paid to the Executive, under any bonus or incentive
compensation plan or plans in which the Executive is a participant;    
     (v) to the extent not previously paid to the Executive for the Year in
which employment terminates, a pro rata portion of the maximum Annual Bonus
payable to the Executive for the Year in which employment terminates under any
bonus or incentive compensation plan or plans of the Company in which the
Executive is a participant, determined as if the Executive had remained in
employment for the full Year and prorated based upon weeks, including partial
weeks, of employment during that Year;          (vi) to the extent not
previously paid to the Executive for the “Performance Period” (as defined in the
EIP) in which employment terminates, a pro rata Long-Term Incentive Award in an
amount determined as described in Section 5 of the EIP;

2



--------------------------------------------------------------------------------



 





       (vii) to the extent not previously paid or provided to the Executive, all
other payments and benefits to which the Executive may be entitled under the
terms of any applicable compensation or benefit plan, program or arrangement of
the Company.

     (b)  Act means the Securities Exchange Act of 1934, as amended.

     (c)  Affiliate of any specified person means any other person that,
directly or indirectly, through one or more intermediaries, controls, or is
controlled by, or is under direct or indirect common control with such specified
person. For the purposes of this definition, “control” means the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a person, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

     (d)  Annual Bonus means any bonus or incentive award under any bonus or
incentive compensation plan, program or arrangement of the Company in which the
Executive is a participant the performance period for which is or was initially
scheduled to be one year or less.

     (e)  Annual Compensation means the sum of:



       (i) the Executive’s annual base salary at the rate in effect on the date
of a termination of employment as described in Section 3 or in Section 7(d) (or,
in the event of a termination for “Good Reason” under Section 1(q)(i)(A) below,
the annual base salary as in effect immediately before the actions giving rise
to Good Reason); plus          (ii) the greatest of the Annual Bonuses, if any,
either paid or accrued in the year in which termination occurs, or in any of the
three immediately preceding years.

3



--------------------------------------------------------------------------------



 



     (f)  Base Amount means an amount equal to the Executive’s Annualized
Includable Compensation for the Base Period as defined in Section 280G(d)(1) and
(2) of the Code (as hereinafter defined).

     (g)  Benefit Computation Base means either (i) the Benefit Computation Base
as defined in the Supplemental Retirement Agreement between Executive and the
Company or (ii) if there is no Supplemental Retirement Agreement between the
Executive and the Company, the “Average Annual Compensation” as defined and used
in the Retirement Plan, solely for purposes of calculating the Executive’s
benefit under the Banknorth Group, Inc. Supplemental Retirement Plan as affected
by this Agreement.

     (h)  Bonus (whether or not capitalized) means any bonus or incentive award
(including any Annual Bonus or Long-Term Incentive Award) under any bonus or
incentive compensation plan, program or arrangement of the Company in which the
Executive is a participant.

     (i)  Cause means (i) the executive’s conviction of, or plea of nolo
contendere to, a felony; or (ii) willful and intentional misconduct, willful
neglect, or gross negligence in the performance of the Executive’s duties, which
has caused a demonstrable and serious injury to the Company, monetary or
otherwise.

     The Executive shall be given written notice that the Company intends to
terminate the Executive’s employment for Cause. Such written notice shall
specify the particular acts, or failures to act, on the basis of which the
decision to so terminate employment was made.

     In the case of a termination for Cause as described in clause (ii), above,
the Executive shall be given the opportunity within thirty (30) days of the
receipt of such notice to meet with the Board to defend such acts, or failures
to act, prior to termination. The Company may suspend

4



--------------------------------------------------------------------------------



 



the Executive’s title and authority pending such meeting, and such suspension
shall not constitute “Good Reason,” as defined in subsection (n) below.

     (j)  “Change in Control” of the Company shall mean a Change in Control of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Act or any successor
thereto, provided that without limiting the foregoing, a Change in Control of
the Company also shall mean the occurrence of any of the following events:

          (i) any “person” (as defined under Section 3(a)(9) of the Act) or
“group” of persons (as provided under Section 13d-3 of the Act) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 or otherwise under the Act),
directly or indirectly (including as provided in Rule 13d-3(d)(1) of the Act),
of capital stock of the Company the holders of which are entitled to vote for
the election of directors (“voting stock”) representing that percentage of the
Company’s then outstanding voting stock (giving effect to the deemed ownership
of securities by such person or group, as provided in Rule 13d-3(d)(1) of the
Act, but not giving effect to any such deemed ownership of securities by another
person or group) equal to or greater than twenty-five percent (25%) of all such
voting stock;

          (ii) during any period of twenty four consecutive months, individuals
who at the beginning of such period constituted the Board of Directors of the
Company (including for this purpose any new director whose election or
nomination for election by the Company’s shareholders was approved by a vote of
at least a majority of the directors then still in office who were directors at
the beginning of such period) cease for any reason to constitute at least a

5



--------------------------------------------------------------------------------



 



majority of the Board of Directors of the Company (excluding any Board seat that
is vacant or otherwise unoccupied).

          (iii) there shall be consummated any consolidation, merger, stock for
stock exchange or similar transaction (collectively, “Merger Transactions”)
involving securities of the Company in which holders of voting stock of the
Company immediately prior to such consummation own, as a group, immediately
after such consummation, voting stock of the Company (or, if the Company does
not survive the Merger Transaction, voting securities of the corporation
surviving such transaction) having less than 50% of the total voting power in an
election of directors of the Company (or such other surviving corporation).

     (k)  Code means the Internal Revenue Code of 1986, as amended.

     (l)  Disability means a disability entitling the Executive to payments
under the Company’s long-term disability plan applicable to the Executive.

     (m)  Early Retirement Benefit means the “Early Retirement Benefit” or
“Early Retirement/Termination of Service Benefit” as defined in the SERP
Agreement.

     (n)  Effective Date means the date this Agreement is executed by the
parties.

     (o)  EIP means the Banknorth Group, Inc. Executive Incentive Plan as
amended and in effect from time to time, and any successor plan.

     (p)  Employment Period means a period commencing on the date of a Change in
Control of the Company and ending on the earlier of (i) the last day of the
twenty-fourth month following the month in which the Change in Control occurs or
(ii) the Executive’s Normal Retirement Date.

     (q)  Good Reason means:

6



--------------------------------------------------------------------------------



 



               (i) any breach of this Agreement by the Company, including
without limitation (A) any reduction during the Employment Period in the amount
of the Executive’s base salary or aggregate benefits as in effect from time to
time, (B) failure to provide the Executive with the same fringe benefits that
were provided to the Executive immediately prior to a Change in Control of the
Company, or with a package of fringe benefits (including paid vacations) that,
though one or more of such benefits may vary from those in effect immediately
prior to such a Change in Control, is substantially comparable in all material
respects to such fringe benefits taken as a whole, or (C) any other breach by
the Company of its obligations contained in Section 6 below;

          (ii) without the Executive’s express written consent, the assignment
to the Executive of any duties which are materially inconsistent with the
Executive’s positions, duties, responsibilities and status immediately prior to
the Change in Control of the Company, a material change in the Executive’s
reporting responsibilities, titles or offices as an employee as in effect
immediately prior to the Change in Control, or a significant reduction in the
Executive’s title, duties or responsibilities, or in the level of the
Executive’s support services as in effect immediately prior to the Change in
Control;

          (iii) the relocation of the Executive’s principal place of employment,
without the Executive’s written consent, to a location outside the same
metropolitan area in which the Executive was employed at the time of such Change
in Control, or the imposition of any requirement that the Executive spend more
than ninety (90) business days per year at a location other than such principal
place of employment; or

7



--------------------------------------------------------------------------------



 



          (iv) any purported termination of the Executive’s employment for Cause
or Disability which is not effected pursuant to a Notice of Termination
satisfying the requirements of paragraph (t) below.

     Upon the occurrence of any of the events described in (i), (ii), (iii), or
(iv) above, the Executive shall give the Company written notice that such event
constitutes Good Reason, and the Company shall thereafter have thirty (30) days
in which to cure. If the Company has not cured in that time, the event shall
constitute Good Reason.

     (r)  Long-Term Incentive Award means an incentive award under the EIP the
performance period for which is or was initially scheduled to be in excess of
one year.

     (s)  Normal Retirement Date means Normal Retirement Date as defined in the
Retirement Plan.

     (t)  Notice of Termination shall mean a notice which shall indicate the
specific termination provision relied upon in this Agreement and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.

     (u)  Person or Group means a “person” or “group,” as defined in Section
1(j)(i) hereof.

     (v)  Plan Year with respect to any of the Retirement Plan or the 401(k)
Plan, the “plan year” as defined in such plan.

     (w)  Retirement Plan means the Banknorth Group, Inc. Retirement Plan, as
amended and in effect from time to time and any successor plan.

     (x)  SERP Agreement means either (i) the Supplemental Retirement Agreement
between the Executive and the Company or (ii) if there is no Supplemental
Retirement

8



--------------------------------------------------------------------------------



 



Agreement between the Executive and the Company, the Banknorth Group, Inc.
Supplemental Retirement Plan, as amended.

     (y)  Year means a calendar year unless otherwise specifically provided.

     (z)  401(k) Plan means the Banknorth Group, Inc. 401(k) Plan dated January
1, 2001, as amended, which plan constitutes a continuation and merger of the
Banknorth Group, Inc. Thrift Incentive Plan and the Banknorth Group, Inc. Profit
Sharing and Employee Stock Ownership Plan.

     2.     Term of Agreement.

     This Agreement shall begin on the Effective Date and shall continue until
the third anniversary of such date, provided that, on the first anniversary of
the Effective Date, and on each succeeding anniversary, the term shall be
renewed for an additional period of one year unless either party has given
written notice that the term is not so renewed, which notice must be delivered
to the other party at least ninety (90) days prior to the date of any such
renewal, and further provided that if a Change in Control of the Company occurs
during such term, the term shall in all events continue through the last day of
the Employment Period. This Agreement is also subject to earlier termination as
provided in Section 3 below. All rights and obligations hereunder shall survive
to the extent necessary to the intended enforcement thereof.

     3.     Termination of Employment Prior to a Change in Control.

          (a) The Company and the Executive shall each retain the right to
terminate the employment of the Executive at any time prior to a Change in
Control of the Company. In the event the Executive’s employment is terminated
prior to a Change in Control of the Company,

9



--------------------------------------------------------------------------------



 



this Agreement shall, except as provided in subsection (b) below, be terminated
and of no further force and effect, and any and all rights and obligations of
the parties hereunder shall cease.

          (b) If the Executive’s employment is terminated by the Company prior
to the occurrence of a Change in Control of the Company, and if it can be shown
that the Executive’s termination (i) was at the direction or request of a third
party that had taken steps reasonably calculated to effect the Change in Control
of the Company thereafter, or (ii) otherwise occurred in connection with, or in
anticipation of, the Change in Control of the Company, the Executive shall have
the rights described in Section 7(d) below, as if a Change in Control of the
Company had occurred on the date immediately preceding such termination.

4.   Employment Following a Change in Control.

     If a Change in Control of the Company occurs when the Executive is employed
by the Company, the Company will continue thereafter to employ the Executive,
and the Executive will remain in the employ of the Company, during the
Employment Period, in accordance with the terms and provisions of this
Agreement.

     5.     Duties.

     During the Employment Period, the Executive shall serve the Company in such
capacities and positions as may be assigned by the Company consistent with the
Executive’s capacities and positions immediately prior to the Change in Control
and shall devote the Executive’s best efforts and all of the Executive’s
business time, attention and skill to the business and affairs of the Company,
as such business and affairs now exist and as they may hereafter be conducted.

     6.     Compensation.

10



--------------------------------------------------------------------------------



 



     During the Employment Period, the Executive shall be compensated by the
Company as follows:

          (a) the Executive shall receive, at such intervals and in accordance
with such standard policies as in effect immediately prior to the Change in
Control of the Company, an annual base salary not less than the Executive’s
annual base salary as in effect immediately prior to the Change in Control of
the Company, subject to adjustment as hereinafter provided;

          (b) the Executive shall be included in all plans providing incentive
compensation to executives, including but not limited to bonus, deferred
compensation, annual or other incentive compensation, supplemental pension,
stock ownership, stock option, stock appreciation, stock bonus and similar or
comparable plans as any such plans are extended by the Company from time to time
to senior corporate officers, key employees and other employees of comparable
status;

          (c) the Executive shall be reimbursed, at such intervals and in
accordance with such standard policies as may be in effect on the date of the
Change in Control of the Company, for any and all monies advanced in connection
with the Executive’s employment for reasonable and necessary expenses incurred
by the Executive on behalf of the Company, including travel expenses;

          (d) the Executive shall be allowed to participate, on the same basis
as applicable to other employees of comparable status and position, in any and
all plans, programs or arrangements covering employee benefits or perquisites,
including but not limited to the following: group medical insurance,
hospitalization benefits, disability benefits, medical benefits, dental
benefits, pension benefits, profit sharing and stock bonus plans;

11



--------------------------------------------------------------------------------



 



          (e) the Executive shall receive annually not less than the amount of
paid vacation and not fewer than the number of paid holidays received annually
immediately prior to the Change in Control of the Company or available annually
to other employees of comparable status and position with the Company; and

          (f) The Board of Directors of the Company, or an appropriate committee
thereof, will consider and appraise, at least annually, the contributions of the
Executive to the Company’s operating efficiency, growth, production and profits
and, in accordance with past practice, due consideration shall be given to the
upward adjustment of the Executive’s compensation rate, at least annually,
commensurate with increases generally given to other senior corporate officers
and key employees and as the scope of the Executive’s duties expands.

     7.     Termination of Employment.

     Any termination by the Company or the Executive of the Executive’s
employment during the Employment Period shall be communicated by written Notice
of Termination to the Executive if such notice is delivered by the Company, and
to the Company if such notice is delivered by the Executive. The Notice of
Termination shall comply with the requirements of Section 17 below.

          (a) Termination for Disability. If during the Employment Period, the
Executive’s employment is terminated on account of the Executive’s Disability,
the Executive shall receive any Accrued Benefits, and shall remain eligible for
all benefits as provided pursuant to the terms of any long-term disability
programs of the Company in effect at the time of such termination.

12



--------------------------------------------------------------------------------



 



          (b) Termination on the Executive’s Death. If, during the Employment
Period, the Executive’s employment is terminated on account of the Executive’s
death, the Executive’s estate or designated beneficiary (or beneficiaries), as
applicable, shall receive all the Executive’s Accrued Benefits.

          (c) Voluntary Termination or Termination for Cause. If, during the
Employment Period, (i) the Executive shall terminate employment with the Company
other than for Good Reason, or (ii) the Executive’s employment is terminated for
Cause, the Executive shall receive from the Company only the Accrued Benefits.

          (d) Termination by the Company Without Cause or by the Executive for
Good Reason. If, during the Employment Period, the Executive’s employment with
the Company is terminated by the Company other than for Cause, or by the
Executive for Good Reason, then:

               (i) the Executive shall receive from the Company the Accrued
Benefits, which shall be paid within ten (10) days after the later of the date
of termination of the Executive’s employment and the date of the Change in
Control; provided that (x) for this purpose, Accrued Benefits shall not include
any entitlement to severance under any Company severance policy generally
applicable to the Company’s salaried employees and (y) to the extent that any
Annual Bonus or Long-Term Incentive Award to be paid to the Executive following
a Change in Control pursuant to the EIP is included in Accrued Benefits
hereunder and paid to the Executive, such payment shall be deemed to satisfy the
Company’s obligation, if any, to make payment of the same pursuant to the EIP;

13



--------------------------------------------------------------------------------



 



               (ii) the Executive shall receive from the Company, no less than
ten (10) days following termination of the Executive’s employment, a lump sum
payment (the “Termination Payment”) equal to three (3) times the Annual
Compensation;

               (iii) for purposes of determining the Executive’s benefit under
the SERP Agreement, the Executive shall be credited with 36 additional months of
age and of service determined as follows:

                    (A) The additional 36 months of age and service shall be
applied for purposes of benefit accrual, vesting, and any other purposes under
the Retirement Plan and the SERP Agreement.

                    (B) Any provision under the Retirement Plan or the SERP
Agreement prohibiting the accrual of any additional benefits after the Executive
has been credited with more than a stated number of years of service shall be
disregarded.

                    (C) For purposes of determining the amount of the
Executive’s benefit under the SERP Agreement, the reduction in respect of the
benefit paid under the Retirement Plan shall be based on the Executive’s actual
Retirement Plan benefit (that is, without any additional deemed service).

                    (D) The Executive shall be deemed immediately eligible for
any early retirement benefit referred to in the SERP Agreement, and, if the
Executive elects an early retirement benefit (or other benefit commencing
earlier than the Executive’s normal retirement date), then, for purposes of
determining such early retirement or other benefit under the SERP Agreement, no
reduction (actuarial or otherwise) shall be applied on account of the fact that
payment commences earlier than on the Executive’s normal retirement date.

14



--------------------------------------------------------------------------------



 



                    (E) The Benefit Computation Base shall be determined as if
it were being calculated at the end of the 36 month period of service credited
to the Executive under this Section 7(d)(iii) and as if during such 36
additional month period the Executive’s annualized compensation was the same as
such compensation for (I) the Year during which the Executive’s employment is
terminated, or, (II) any Year before the Change in Control occurred, whichever
is greater.

                    (F) Any amendment to the Retirement Plan within the twelve
(12) month period prior to the termination of the Executive’s employment shall
be disregarded to the extent that the application of such amendment would
decrease the total amount of the benefits provided for in this
Section 7(d)(iii).

                    (G) The Executive shall be entitled to a lump sum
distribution of SERP Agreement benefits in all events, and the Company shall not
be entitled to require payment over a longer period. If the Executive elects a
lump sum payment (i) the actuarial equivalent benefit shall be determined in
accordance with the provisions of the Retirement Plan as in effect immediately
prior to the Change in Control, or as in effect on termination of the
Executive’s employment, whichever creates the greater benefit, and (ii) payment
shall be made within thirty (30) days following the later of (A) termination of
the Executive’s employment, or (B) the date the Executive gives written notice
of the Executive’s intent to elect a lump sum.

               (iv) the Executive shall be paid a lump sum amount equal to
(A) the sum of (I) the total aggregate value of all contributions, other than
elective contributions by the Executive and employer matching contributions
relating thereto, and forfeitures allocated to the Executive’s account under the
401(k) Plan for the Plan Year ending immediately prior to the

15



--------------------------------------------------------------------------------



 



Change of Control, or, if different, the Plan Year ending immediately prior to
the termination of the Executive’s employment, whichever Plan Year would produce
the greater aggregate value, and (II) (A) the matching contributions under the
401(k) Plan (or its successor) which would have been credited under such plan on
Executive’s behalf, if the Executive had contributed the maximum salary deferral
contribution allowable under Section 402(g) of the Code, for the calendar year
in which the Executive’s employment with the Company was terminated, multiplied
by (B) three (3).

               (v) all rights under any equity or long-term incentive plan shall
be fully vested to the extent not otherwise provided by the terms of any such
plan;

               (vi) the Executive shall continue to be covered at the expense of
the Company by the same or equivalent hospital, medical, dental, accident,
disability and life insurance coverage as in effect for the Executive
immediately prior to termination of the Executive’s employment, until the
earlier of (I) 36 months following termination of employment, or (II) the date
the Executive has commenced new employment and has thereby become eligible for
comparable benefits; provided that, with respect to any of the coverages
described above, if such coverage is provided through an insurance policy with
an insurance company unaffiliated with the Company (before or after the Change
in Control), and if under the terms of the applicable policy, it is not possible
to provide continued coverage (or if continued coverage under such policy would
increase the Company’s cost allocable to the Executive by more than 100%), then
the Company shall pay the Executive a lump sum cash amount, no later than thirty
(30) days following termination of employment an amount equal to twice the
aggregate allocable

16



--------------------------------------------------------------------------------



 



cost of such coverage as applicable immediately prior to termination of
employment, such payment to be made without any discount for present value.

     8.     Certain Supplemental Payments by the Company.

          (a) In the event the Executive’s employment is terminated pursuant to
Section 3(b) or 7(d) above, and if in connection therewith it is determined that
(i) part or all of the compensation and benefits to be paid to the Executive
constitute “parachute payments” under Section 280G of the Code, and (ii) the
payment thereof will cause the Executive to incur excise tax under Section 4999
of the Code, the Company, on or before the date for payment of such excise tax,
shall pay the Executive, in lump sum, an amount (the “Gross-Up Amount”) such
that, after payment of all federal, state and local income tax and any
additional excise tax under Section 4999 of the Code in respect of the Gross-Up
Amount payment, the Executive will be fully reimbursed for the amount of such
excise tax.

          (b) The determination of the Parachute Amount, the Base Amount and the
Gross-Up Amount, as well as any other calculations necessary to implement this
Section 8 shall be made by a nationally recognized accounting or benefits
consulting firm selected by the Executive and reasonably satisfactory to the
Company. The Consultant’s fee shall be paid by the Company.

          (c) As promptly as practicable following such determination and the
elections hereunder, the Company shall pay to or distribute to or for the
benefit of the Executive such amounts as are then due to the Executive under
this Agreement and shall promptly pay to or distribute for the benefit of the
Executive in the future such amounts as become due to the Executive under this
Agreement.

17



--------------------------------------------------------------------------------



 



          (d) As a result of the uncertainty in the application of Section 280G
of the Code at the time of an initial determination hereunder, it is possible
that payments will not have been made by the Company which should have been made
under clause (a) of this Section 8 (“Underpayment”). In the event that there is
a final determination by the Internal Revenue Service, or a final determination
by a court of competent jurisdiction, that an Underpayment has been made and the
Executive thereafter is required to make any payment of an excise tax, income
tax, any interest or penalty, the accounting or benefits consulting firm
selected under clause (b) above shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive. If and to the extent that the
Executive receives any tax refund from the Internal Revenue Service that is
attributable to payments by the Company pursuant to this Section 8 of amounts in
excess of the actual Gross-Up Amount as finally determined by the Internal
Revenue Service or a court of competent jurisdiction (“Overpayment”), the
Executive shall promptly pay to the Company the amount of such refund that is
attributable to the Overpayment (together with any interest paid or credited
thereon after taxes applicable thereto); provided, however, the Executive shall
not have any obligation to pay the Company any amount pursuant to this
Section 8(d) if and to the extent that any such obligation would cause the
arrangement to be treated as a loan or extension of credit prohibited by
applicable law.

     9.     Further Obligations of the Executive.

     (a)  Confidentiality. During and following the Executive’s employment by
the Company, the Executive shall hold in confidence and not directly or
indirectly disclose or use or copy or make lists of any confidential information
or proprietary data of the Company, except to

18



--------------------------------------------------------------------------------



 



the extent authorized in writing by the Board of Directors of the Company or
required by any court or administrative agency, other than to an employee of the
Company or a person to whom disclosure is reasonably necessary or appropriate in
connection with the performance by the Executive of duties as an executive of
the Company. Confidential information shall not include any information known
generally to the public or any information of a type not otherwise considered
confidential by persons engaged in the same business or a business similar to
that of the Company. All records, files, documents and materials or copies
thereof relating to the Company’s business which the Executive shall prepare, or
use, or come into contact with, shall be and remain the sole property of the
Company and shall be promptly returned to the Company upon termination of
employment with the Company.

          (b) Non-Solicitation. For the period from the Effective Date until the
second anniversary of the termination of the Executive’s employment, the
Executive will not, directly or indirectly, contact, approach or solicit for the
purpose of offering employment to or hiring (whether as an employee, consultant,
agent, independent contractor or otherwise) any officer of the Company, or an
Affiliate of the Company , other than on behalf of the Company or an Affiliate
of the Company, without the prior written consent of the Company.

     10.     Equitable Relief.

     Executive acknowledges and agrees that in the event of a breach by
Executive of any of the provisions of Section 9 hereof, the Company shall suffer
irreparable harm for which monetary damages alone will constitute an
insufficient remedy. Consequently, in the event of any such breach, the Company
may, in addition to other rights and remedies existing in its favor, apply to
any court of law or equity of competent jurisdiction for specific performance
and/or injunctive or

19



--------------------------------------------------------------------------------



 



other relief in order to enforce or prevent any violations of the provisions
hereof, in each case without the requirement of posting a bond or proving actual
damages.

     11.     Expenses and Interest.

     If, after a Change in Control of the Company, a good faith dispute arises
with respect to the enforcement of the Executive’s rights under this Agreement,
or if any legal or arbitration proceeding shall be brought in good faith to
enforce or interpret any provision contained herein, or to recover damages for
breach hereof, the Executive shall recover from the Company any reasonable
attorney’s fees and necessary costs and disbursements incurred as a result of
such dispute, and prejudgment interest on any money judgment or arbitration
award obtained by the Executive calculated at the rate of interest announced by
Peoples Heritage Bank, or any successor thereto, from time to time as its prime
rate from the date that payments to the Executive should have been made under
this Agreement.

     12.     Payment Obligations Absolute. The Company’s obligation during and
after the Employment Period to pay the Executive the compensation and to make
the arrangements provided herein shall be absolute and unconditional and shall
not be affected by any circumstances, including, without limitation, any setoff,
counterclaim, recoupment, defense or other right which the Company may have
against the Executive or anyone else. All amounts payable by the Company
hereunder shall be paid without notice or demand. Each and every payment made
hereunder by the Company shall be final and the Company will not seek to recover
all or any part of such payment from the Executive or from whosoever may be
entitled thereto, for any reason whatever except as provided in Section 8(d)
above.

     13.     Successors.

20



--------------------------------------------------------------------------------



 



          (a) The Company will require any successor or assign (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, expressly, absolutely and
unconditionally to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession or assignment had taken place. Any failure of the Company to
obtain such agreement prior to the effectiveness of any such succession or
assignment shall be a material breach of this Agreement and shall entitle the
Executive to terminate the Executive’s employment for Good Reason. As used in
this Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor or assign to its business and/or assets as aforesaid which executes
and delivers the agreement provided for in this Section 13(a) or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.

          (b) This Agreement and all rights of the Executive shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, estates, executors, administrators, heirs and beneficiaries.
All amounts payable to the Executive hereunder shall be paid, in the event of
the Executive’s death, to the Executive’s estate, heirs and representatives.
Except as provided in this Section 13, no party may assign this Agreement or any
rights, interests, or obligations hereunder without the prior written approval
of the other party. Subject to the preceding sentence, this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns. This Agreement shall not be
terminated by the voluntary or involuntary dissolution of the Company.

21



--------------------------------------------------------------------------------



 



     14.     Enforcement. The provisions of this Agreement shall be regarded as
divisible, and if any such provisions or any part hereof are declared invalid or
unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.

     15.     Amendment. This Agreement may not be amended or modified at any
time except by a written instrument executed by the Company and the Executive.

     16.     Withholding. The Company shall be entitled to withhold from amounts
to be paid to the Executive hereunder any federal, state or local withholding or
other taxes, or charge which it is from time to time required to withhold. The
Company shall be entitled to rely on an opinion of counsel if any question as to
the amount or requirement of any such withholding shall arise.

     17.     Governing law

     This Agreement and the rights and obligations hereunder shall be governed
by and construed in accordance with the laws of the State of Maine.

     18.     Arbitration.

     Any dispute arising out of this Agreement shall be determined by
arbitration in the State of Maine under the rules of the American Arbitration
Association then in effect and judgment upon any award pursuant to such
arbitration may be enforced in any court having jurisdiction thereof.

     19.     Notice.

     Notices given pursuant to this Agreement shall be in writing and shall be
deemed given when received and, if mailed, shall be mailed by United States
registered or certified mail, return receipt requested, addressee only postage
prepaid, to the Company at:

22



--------------------------------------------------------------------------------



 

  Banknorth Group, Inc. P.O. Box 9540 Two Portland Square Portland, ME 04112
Attn: Clerk

or if to the Executive, at the address contained in the records of the Company,
or to such other address as the party to be notified shall have given to the
other.

     20.     No Waiver.

     No waiver by any party at any time of any breach by another party of, or
compliance with, any condition or provision of this Agreement to be performed by
another party shall be deemed a waiver of similar or dissimilar provisions or
conditions at any time.

     21.     Headings. The headings herein contained are for reference only and
shall not affect the meaning or interpretation of any provision of this
Agreement.

     22.     Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof and
supercedes any prior severance agreements between the Executive and the Company.

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first written above.

          THE COMPANY   BANKNORTH GROUP, INC.               By:    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Witness       William J. Ryan
Chairman, President and CEO               By:    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Witness        

24